Case 8:21-bk-10525-ES       Doc 154 Filed 06/03/21 Entered 06/03/21 16:13:54   Desc
                             Main Document    Page 1 of 11


  1   RON BENDER (SBN 143364)
      JULIET Y. OH (SBN 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5   Email: RB@LNBYB.COM; JYO@LNBYB.COM
  6   Attorneys for Chapter 11 Debtor and
      Debtor-in-Possession
  7

  8
                            UNITED STATES BANKRUPTCY COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
 10
                                      SANTA ANA DIVISION
 11

 12

 13   In re:                                      Case No.: 8:21-bk-10525-ES
 14
      THE SOURCE HOTEL, LLC, a                    Chapter 11
 15   California limited liability company,
                                                  DEBTOR’S REPLY TO OPPOSITION OF
 16            Debtor and Debtor in Possession.   SHADY BIRD LENDING, LLC TO MOTION
                                                  FOR ORDER EXTENDING DEBTOR’S
 17                                               EXCLUSIVE PERIODS TO FILE PLAN OF
 18                                               REORGANIZATION      AND    OBTAIN
                                                  ACCEPTANCES              THEREOF;
 19                                               DECLARATION OF DONALD CHAE IN
                                                  SUPPORT THEREOF
 20
                                                  Hearing:
 21                                               Date:    June 10, 2021
 22                                               Time:    10:30 a.m.
                                                  Place:   ZoomGov
 23

 24

 25

 26
 27

 28



                                                  1
Case 8:21-bk-10525-ES       Doc 154 Filed 06/03/21 Entered 06/03/21 16:13:54                  Desc
                             Main Document    Page 2 of 11


  1          The Source Hotel, LLC, a California limited liability company and the chapter 11 debtor

  2   and debtor-in-possession herein (the “Debtor”), hereby files this reply to the opposition [Doc. No.

  3   148] (the “Opposition”) filed by Shady Bird Lending, LLC (“Shady Bird”) to the Debtor’s motion

  4   for the entry of an order extending the Debtor’s exclusive periods to file a plan of reorganization

  5   (“Plan”) and obtain acceptances thereof for a period of approximately 90 days, to and including

  6   September 27, 2021 and November 29, 2021, respectively [Doc. No. 122] (the “Motion”).1

  7          Pursuant to its Opposition, Shady Bird essentially argues that the Motion should not be

  8   granted because (1) notwithstanding this Court’s ruling that the Debtor’s case is not a single asset

  9   real estate (“SARE”) case, Shady Bird believes that the Debtor’s case is a SARE case; (2) the
 10   Debtor has failed to diligently move the plan process forward during its case; (3) the Debtor will

 11   not be prejudiced if its plan exclusivity periods are terminated and/or Shady Bird proposes its own

 12   plan of reorganization in the Debtor’s case; and (4) the Debtor has not demonstrated any prospects

 13   for filing a viable plan of reorganization. As discussed below, the Debtor disputes all of the

 14   foregoing arguments and submits that cause has been demonstrated to warrant the requested (first)

 15   extension of the Debtor’s plan exclusivity periods in this case.

 16          First, while Shady Bird may disagree with the Court’s ruling that the Debtor’s case is not a

 17   SARE case, that is currently the dispositive ruling on the issue. Given this Court’s ruling that the

 18   Debtor’s case is not a SARE case, the requirements set forth in 11 U.S.C. § 362(d)(3) for SARE

 19   debtors is neither applicable to the Debtor’s case nor relevant to the Court’s analysis of whether an

 20   extension of the Debtor’s plan exclusivity periods is appropriate and warranted in this case.

 21          Second, while Shady Bird contends that the Debtor has failed to diligently move the plan

 22   process forward during its case and argues that “the mere fact that Shady Bird filed three motions

 23   in the relatively early stages of the case”2 is no excuse, such contentions do not take adequate

 24   consideration of the following facts and circumstances:

 25

 26
         1
           All capitalized terms not specifically defined herein shall have the meanings ascribed to
 27   them in the Motion.
         2
           See Opposition, p. 10, lines 10-12.
 28



                                                        2
Case 8:21-bk-10525-ES     Doc 154 Filed 06/03/21 Entered 06/03/21 16:13:54                   Desc
                           Main Document    Page 3 of 11


  1               The Debtor’s bankruptcy case has been proceeding for only a little over three (3)

  2                months (since the Petition Date of February 26, 2021). This is not a case where a

  3                debtor has been languishing in bankruptcy for many months (or even years) and

  4                failing to make a good faith effort to reorganize in its case. To the contrary, the

  5                Debtor’s bankruptcy case is still in its early stages, as evidenced by the fact that the

  6                Claims Bar Date (i.e., July 12, 2021) has still not passed.

  7               As noted in the Motion and supporting declaration, the Debtor has been, and

  8                continues to be, engaged in active discussions with prospective lenders and

  9                investors regarding the terms for debtor-in-possession and/or exit financing, which
 10                will provide the Debtor with the funding necessary to complete the construction of

 11                the Hotel, service debt, operate the Hotel until operations can be stabilized, and

 12                potentially fund a feasible plan of reorganization in the Debtor’s case. As Shady

 13                Bird is aware, the Debtor has requested access to the Hotel from the Receiver

 14                numerous times to walk prospective investors and lenders through the Hotel

 15                property. While much of the Debtor’s efforts are “behind the scenes” and not

 16                immediately apparent from the record of the Debtor’s bankruptcy case, the Debtor

 17                is, in fact, making diligent efforts to procure financing or investments to facilitate a

 18                successful exit from bankruptcy.

 19               In addition, and on a parallel path to the Debtor’s efforts to obtain financing or

 20                investments, the Debtor is seeking to retain a real estate broker and commence a

 21                marketing and sale process for the Hotel so that, even if financing or an investment

 22                is ultimately not feasible, the Hotel can be sold through a competitive sale/auction

 23                process to maximize its value for all creditors. To that end, the Debtor has filed an

 24                application seeking to employ NAI Capital Commercial, Inc. as its real estate

 25                broker [Doc. No. 151].

 26               One of the motions filed by Shady Bird is a motion for relief from the automatic
 27                stay which, if granted, would bring an abrupt end to the Debtor’s bankruptcy case

 28



                                                      3
Case 8:21-bk-10525-ES       Doc 154 Filed 06/03/21 Entered 06/03/21 16:13:54                  Desc
                             Main Document    Page 4 of 11


  1                  as the motion seeks relief from the stay to foreclose on the Hotel. Given the

  2                  possible case-ending consequence of such a motion, the Debtor believes that it was

  3                  (and is) a sound exercise of its business judgment to wait for such motion to be

  4                  adjudicated before expending the resources to prepare and file a plan of

  5                  reorganization, particularly at this early stage of the Debtor’s bankruptcy case.

  6          An objective evaluation of the facts and circumstances of the Debtor’s case reflects that the

  7   Debtor has not had sufficient time to permit the Debtor to formulate and negotiate a plan or prepare

  8   adequate information in connection with such plan. The Debtor requires additional time to analyze

  9   all of the claims that have been asserted against the Debtor (once the Claims Bar Date has passed)
 10   before the Debtor can finalize the terms of a feasible plan of reorganization and negotiate plan

 11   terms with its creditors and BOH3, and prepare all of the information required to be submitted in

 12   connection with a plan. Given the foregoing, the Debtor’s request for additional time to negotiate a

 13   Plan and prepare adequate information in connection with such plan is both reasonable and

 14   warranted.

 15          Third, Shady Bird’s argument that the Debtor will not be prejudiced if the Debtor’s plan

 16   exclusivity periods are terminated and/or if Shady Bird proposes its own plan of reorganization in

 17   the Debtor’s case makes little sense. The premise behind providing a debtor in possession with

 18   plan exclusivity is to promote the orderly, consensual and successful reorganization of a debtor’s

 19   affairs. See H.R. Rep. No. 95-595, 95th Cong., 1st Sess. 220, 232 (1977) [hereinafter “House

 20   Report”]. Congress recognized that a debtor must have a reasonable time to formulate and

 21   negotiate a plan of reorganization. Denying a debtor an exclusive period to propose and confirm a

 22   plan could dissuade a debtor from choosing chapter 11 and encourage creditors to act unilaterally.

 23   House Report at 231-32. If the reasoning suggested by Shady Bird in its Opposition were to be

 24   employed, no debtor would require plan exclusivity. However, Congress anticipated the need for a

 25   debtor to have a reasonable period of time to formulate and negotiate a plan of reorganization

 26   without the pressures exerted by a competing plan, particularly one from an adverse party. The
 27   filing of competing plans is disruptive to a debtor’s efforts to formulate a consensual plan of

 28



                                                       4
Case 8:21-bk-10525-ES       Doc 154 Filed 06/03/21 Entered 06/03/21 16:13:54                 Desc
                             Main Document    Page 5 of 11


  1   reorganization, often creates confusion and chaos among creditors and other parties in interest, and

  2   increases the administrative expenses incurred by a debtor’s bankruptcy estate. There is no

  3   question that the Debtor would be highly prejudiced by the termination of its plan exclusivity

  4   periods, particularly at this early stage of its case, and by the filing of a competing plan by Shady

  5   Bird.

  6           Finally, the Debtor respectfully submits that it has demonstrated reasonable prospects for

  7   filing a viable plan of reorganization in this case. As discussed above, the Debtor is pursuing

  8   parallel paths in this case – one, to obtain financing/investments to complete construction and bring

  9   the Hotel into operation, and two, to sell the Hotel through a competitive sale process. If the
 10   Debtor proceeds with financing, the Debtor will file a motion for Court approval of such financing

 11   and/or propose a plan of reorganization, in conjunction with its proposed lender and plan supporter,

 12   which provides for the restructuring and/or repayment of the Debtor’s secured debt, and provides

 13   for a recovery to the Debtor’s general unsecured creditors who would otherwise receive nothing. If

 14   the Debtor is unable to obtain financing/investments, the Hotel will be sold through a competitive

 15   sale/auction process to maximize its value for all creditors. As noted in the Motion, given the

 16   estimated fair market value of the Hotel (and there has been no evidence introduced to contradict

 17   such estimated value), there is sufficient equity in the Hotel to support the Debtor’s efforts to

 18   obtain financing and/or propose a feasible plan of reorganization in this case.

 19   ///

 20   ///

 21   ///

 22   ///

 23   ///

 24   ///

 25   ///

 26   ///
 27   ///

 28



                                                        5
Case 8:21-bk-10525-ES       Doc 154 Filed 06/03/21 Entered 06/03/21 16:13:54                 Desc
                             Main Document    Page 6 of 11


  1          For all of the reasons set forth above and in the Motion, the Debtor respectfully requests

  2   that this Court enter an order: (1) granting the Motion; (2) extending the Debtor’s exclusive periods

  3   to file a Plan and obtain acceptances thereof for approximately 90 days, to and including

  4   September 27, 2021 and November 29, 2021, respectively, without prejudice to the Debtor’s right

  5   to seek further extensions of such periods; and (3) granting such further relief as the Court deems

  6   just and proper.

  7   Dated: June 3, 2021                           THE SOURCE HOTEL, LLC

  8

  9
 10                                                 By:
                                                            RON BENDER
 11                                                         JULIET Y. OH
 12                                                         LEVENE, NEALE, BENDER, YOO
                                                               & BRILL L.L.P.
 13                                                         Proposed Attorneys for Chapter 11 Debtor
                                                            and Debtor-in-Possession
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28



                                                       6
Case 8:21-bk-10525-ES       Doc 154 Filed 06/03/21 Entered 06/03/21 16:13:54                   Desc
                             Main Document    Page 7 of 11


  1                               DECLARATION OF DONALD CHAE

  2          I, Donald Chae, hereby declare as follows:

  3          1.      I am the Manager and a member of DMC Investment Holdings, LLC (“DMC”),

  4   which is a member of The Source Hotel, LLC, a California limited liability company and the

  5   debtor and debtor-in-possession herein (the “Debtor”), and I am therefore familiar with the

  6   business operations and financial records of the Debtor. I have personal knowledge of the facts set

  7   forth below and, if called to testify, I would and could competently testify thereto.

  8          2.      I make this declaration in support of the Debtor’s reply (the “Reply”) to the

  9   opposition (the “Opposition”) filed by Shady Bird Lending, LLC (“Shady Bird”) to the Debtor’s
 10   Notice Of Motion And Motion For Order Extending Debtor’s Exclusive Periods To File Plan Of

 11   Reorganization And Obtain Acceptances Thereof (the “Motion”).              All capitalized terms not

 12   specifically defined herein shall have the meanings ascribed to them in the Reply or Motion.

 13          3.      The Debtor’s bankruptcy case has been proceeding for only a little over three (3)

 14   months (since the Petition Date of February 26, 2021).

 15          4.      The Debtor’s bankruptcy case is still in its early stages, as evidenced by the fact that

 16   the Claims Bar Date (i.e., July 12, 2021) has still not passed in the Debtor’s case.

 17          5.      The Debtor has been, and continues to be, engaged in active discussions with

 18   prospective lenders and investors regarding the terms for debtor-in-possession and/or exit

 19   financing, which will provide the Debtor with the funding necessary to complete the construction

 20   of the Hotel, service debt, operate the Hotel until operations can be stabilized, and potentially fund

 21   a feasible plan of reorganization in the Debtor’s case. The Debtor has requested access to the

 22   Hotel from the Receiver numerous times to walk prospective investors and lenders through the

 23   Hotel property. While much of the Debtor’s efforts are “behind the scenes” and not immediately

 24   apparent from the record of the Debtor’s bankruptcy case, the Debtor is, in fact, making diligent

 25   efforts to procure financing or investments to facilitate a successful exit from bankruptcy.

 26          6.      In addition, and on a parallel path to the Debtor’s efforts to obtain financing or
 27   investments, the Debtor is seeking to retain a real estate broker and commence a marketing and

 28



                                                        7
Case 8:21-bk-10525-ES        Doc 154 Filed 06/03/21 Entered 06/03/21 16:13:54                   Desc
                              Main Document    Page 8 of 11


  1   sale process for the Hotel so that, even if financing or an investment is ultimately not feasible, the

  2   Hotel can be sold through a competitive sale/auction process to maximize its value for all creditors.

  3   To that end, the Debtor has filed an application seeking to employ NAI Capital Commercial, Inc.

  4   as its real estate broker in its bankruptcy case.

  5             7.    One of the motions filed by Shady Bird in the Debtor’s bankruptcy case is a motion

  6   for relief from the automatic stay which, if granted, would bring an abrupt end to the Debtor’s

  7   bankruptcy case as the motion seeks relief from the stay to foreclose on the Hotel. Given the

  8   possible case-ending consequence of such a motion, I believe that it was (and is) a sound exercise

  9   of the Debtor’s business judgment to wait for such motion to be adjudicated before expending the
 10   resources to prepare and file a plan of reorganization, particularly at this early stage of the Debtor’s

 11   bankruptcy case.

 12             8.    I do not believe that the Debtor has had sufficient time to formulate and negotiate a

 13   plan or prepare adequate information in connection with such plan. I believe the Debtor needs to

 14   analyze all of the claims that have been asserted against it (once the Claims Bar Date has passed)

 15   before it can finalize the terms of a feasible plan of reorganization and negotiate plan terms with its

 16   creditors and BOH3, and prepare all of the information required to be submitted in connection with

 17   a plan.

 18             9.     I believe that the termination of the Debtor’s plan exclusivity periods and/or filing

 19   of a competing plan by Shady Bird in the Debtor’s bankruptcy case would be highly disruptive to

 20   the Debtor’s efforts to formulate a consensual plan of reorganization, would create confusion and

 21   chaos among the Debtor’s creditors and other parties in interest in the Debtor’s case, and increase

 22   the administrative expenses incurred by the Debtor’s bankruptcy estate. Accordingly, I believe

 23   that the Debtor would be highly prejudiced by the termination of its plan exclusivity periods,

 24   particularly at this early stage of its case, and by the filing of a competing plan by Shady Bird in

 25   the Debtor’s case.

 26   ///
 27   ///

 28



                                                          8
Case 8:21-bk-10525-ES         Doc 154 Filed 06/03/21 Entered 06/03/21 16:13:54                     Desc
                               Main Document    Page 9 of 11



     1           10.     The Debtor is pursuing parallel paths in its bankruptcy case - one, to obtain

     2   financing/investments to complete construction and bring the Hotel into operation, and two, to sell

     3   the Hotel through a competitive sale process. If the Debtor proceeds with financing, the Debtor

     4   will file a motion for Court approval of such financing and/or propose a plan of reorganization, in

    5    conjunction with its proposed lender and plan supporter, which provides for the restructuring

     6   and/or repayment of the Debtor's secured debt, and provides for a recovery to the Debtor's general

    7    unsecured creditors who would otherwise receive nothing.         If the Debtor is unable to obtain

    8    financing/investments, the Hotel will be sold through a competitive sale/auction process to

     9   maximize its value for all creditors. Given the estimated fair market value of the Hotel (as set forth

   10    in the Motion and my declaration in support thereof), I believe there is sufficient equity in the

   11    Hotel to support the Debtor's efforts to obtain financing and/or propose a feasible plan of

   12    reorganization in the Debtor's case.

   13            I declare under penalty of peIjury under the laws of the United States of America that the

   14    foregoing is true and correct.

   15           Executed this 3rd day of June, 2021, at Buena Park, California.




                                                  ~
   16

   17

   18                                                   DONALDCHAE
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28




                                                           9
Case 8:21-bk-10525-ES                Doc 154 Filed 06/03/21 Entered 06/03/21 16:13:54                                       Desc
                                      Main Document    Page 10 of 11

  1                                 PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
  3   A true and correct copy of the foregoing document DEBTOR’S REPLY TO OPPOSITION OF SHADY
      BIRD LENDING, LLC TO MOTION FOR ORDER EXTENDING DEBTOR’S EXCLUSIVE PERIODS TO
  4   FILE PLAN OF REORGANIZATION AND OBTAIN ACCEPTANCES THEREOF; DECLARATION OF
      DONALD CHAE IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in
  5   the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
  6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  7   hyperlink to the document. On June 3, 2021, I checked the CM/ECF docket for this bankruptcy case or
      adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
  8   receive NEF transmission at the email addresses stated below:

  9            Ron Bender rb@lnbyb.com
               Christopher G. Cardinale ccardinale@agclawfirm.com, mgonzalez@agclawfirm.com
 10            Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
               Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
 11             cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
               Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
 12            Nancy S Goldenberg nancy.goldenberg@usdoj.gov
               Peter F Jazayeri peter@jaz-law.com
 13            Daniel A Lev dlev@sulmeyerlaw.com,
                ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
 14            Grant A Nigolian grant@gnpclaw.com,
                process@gnpclaw.com;grant.nigolian@gmail.com
 15            Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
               Ho-El Park hpark@hparklaw.com
 16            Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
               United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
 17
 18   2. SERVED BY UNITED STATES MAIL: On June 3, 2021, I served the following persons and/or
      entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
 19   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
      addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
 20   completed no later than 24 hours after the document is filed.

 21   None.

 22                                                                                    Service List continued on attached page

 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 8:21-bk-10525-ES                Doc 154 Filed 06/03/21 Entered 06/03/21 16:13:54                                       Desc
                                      Main Document    Page 11 of 11

  1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
  2   on June 3, 2021, I served the following persons and/or entities by personal delivery, overnight mail
      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
  3   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
      mail to, the judge will be completed no later than 24 hours after the document is filed.
  4
      None.
  5
  6   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
      true and correct.
  7
       June 3, 2021                     Stephanie Reichert                               /s/ Stephanie Reichert
  8    Date                             Type Name                                        Signature

  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
